Citation Nr: 1434688	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-40 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a respiratory disability.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a right arm scar.  

3.  Entitlement to service connection for a right arm scar disability.  

4.  Entitlement to service connection for a sinus disability.  

5.  What evaluation is warranted for a scar on the right side of the head, since August 13, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) from January February 2008 and 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Louisville, Kentucky.  The case was certified to the Board by the Louisville RO.  

In January 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional pertinent documents.  The Veteran's updated outpatient treatment records and hearing transcript are located in Virtual VA.  

A claim of entitlement to service connection for a respiratory disorder was previously denied in an April 2006 rating decision.  A claim of entitlement to service connection for a right arm scar was previously denied in a September 1975 rating decision.  These decisions went unappealed and are final.  38 U.S.C.A. § 7105 (West 2002).  

The issues of entitlement to service connection for a right arm scar and a sinus disability, and the issue of entitlement to an increased rating for residuals of a head scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a respiratory disability was denied in an April 2006 rating decision.  The Veteran was provided with notice of that decision and of his appellate rights but did not perfect a timely appeal.  

2.  A claim of entitlement to service connection for a right arm scar was denied in a September 1975 rating decision.  The Veteran was provided with notice of that decision and of his appellate rights but he did not perfect a timely appeal.  

3.  The evidence regarding the claim of entitlement to service connection for a respiratory disability received since the April 2006 rating decision does not provide a reasonable possibility of changing the prior outcome.  

4.  The evidence regarding the claim of entitlement to service connection for a right arm scar received since September 1975 provides a reasonable possibility of changing the prior outcome.  


CONCLUSIONS OF LAW

1.  An April 2006 rating decision denying entitlement to service connection for a respiratory disorder is final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  

2.  A September 1975 rating decision denying entitlement to service connection for a right arm scar is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103.  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letters provided to the Veteran in August 2007 and November 2009 addressed all notice elements required by Kent.  As the evidence regarding a respiratory disability is found not to be new and material, VA is not required to afford the Veteran an examination.  38 C.F.R. § 3.159(c)(4)(iii).  In light of the favorable action taken below regarding a right arm scar, further discussion as to VCAA is not required at this time.  

New and Material Evidence

The Veteran seeks to reopen his claims of entitlement to service connection for a respiratory disability and a right arm scar.  Entitlement to service connection for a respiratory disorder was denied in an April 2006 rating decision but a timely appeal was not perfected.  Likewise, a claim of entitlement to service connection for a right arm scar was denied in a September 1975 rating decision, but a timely appeal to that claim was also not perfected.  Hence, those rating decisions are final.  38 U.S.C.A. § 7105.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

The question whether new and material evidence has been submitted must be addressed because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Respiratory Disability

At the time of an April 2006 rating decision the available evidence included service and VA outpatient treatment records.  Subsequent to that rating decision additional VA treatment records, and statements from the appellant have been associated with the claims file.  At his January 2014 hearing the Veteran testified that he had been receiving Social Security benefits since 1990, but that they did not have anything to do with a respiratory disability.  

The Veteran also testified that he had been diagnosed with lung cancer by VA doctors, and that he would submit evidence to that effect.  To date, however, there is no such evidence in the claims file and outpatient treatment records do not show that the appellant suffers from lung cancer.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The evidence since the April 2006 rating decision is not new.  It confirms what was already known.  That is, the Veteran currently suffers from a lung disability, but there remains no competent medical evidence that might suggest that such a lung disorder is due to an injury or disease that was incurred or aggravated in service, or that it is due to a disease that may be presumptively related to his military service.  

Given the foregoing, the Board concludes that the criteria for reopening the claim of service connection for a respiratory disorder are not met.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Right Arm Scar

Service connection for a right arm scar was denied in a September 1975 rating decision.  At the time the evidence included service treatment records and a September 1975 VA examination.  Subsequent to that rating decision, VA medical center records, Veteran statements, and a hearing transcript have been associated with the claims file.  At his hearing the Veteran testified that he received Social Security benefits.  

The evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, namely, possible medical evidence regarding a right arm scar and possible evidence of a medical nexus between the Veteran's disability and service.  Hence, the claim of entitlement to service connection for a right arm scar is reopened. 


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a respiratory disability.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a right arm scar.


REMAND

The Board must remand the case to fulfill its duty to assist the Veteran.  

As noted, the Veteran has testified that he began receiving Social Security Administration benefits in 1990.  No Social Security medical records are associated with the claims file.  As Social Security records could provide medical evidence related to the Veteran's claimed disabilities, they are relevant to the appealed issues, and they must be secured.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help substantiate the Veteran's claim).  38 C.F.R. § 3.159.  

Furthermore, the Veteran's December 2009 scars examination did not have the claims file for review.  In this regard, the Board also notes that the Veteran testified that while in combat his unit came under enemy mortar fire, flipping the truck he was in, and scarring the area from the shoulder to the arm.  The Board finds that this scar should be evaluated in light of the appellant's recently acknowledged combat service in view of the grant of entitlement to service connection for posttraumatic stress disorder.

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159 (2013).  In anticipation of potentially relevant findings in these medical records, the Board will also be requesting VA medical examinations in conjunction with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration must be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  The AOJ must also make efforts to obtain relevant VA treatment records for the period since July 2013.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the AOJ should schedule the Veteran for a VA general medical examination.  The purpose of this examination is to ascertain the nature and etiology of any diagnosed sinus disorder, and any scar affecting the shoulder and right arm areas.  The examining physician is to address the severity of the scar located at the right side of the appellant's head.  The examiner must be provided access to the claims file, Virtual VA file, and VBMS file and should note his/her review of these files in the examination report.  The examiner must elicit from the Veteran and record a complete medical history.  All indicated tests and studies should be completed.  After reviewing the entire record, and examining the Veteran, the examiner must opine: 

Is it at least as likely as not (i.e., is there a 50 percent probability or greater) that any diagnosed sinus disorder, and/or any diagnosed right arm scar is related to an disease or injury that occurred during the Veteran's active service? 

The examiner must also address the nature and extent of the scar located on the right side of the Veteran's head.  Any area tenderness, pain, or limitation of function, as well as the size of the scar, must be described.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings as appropriate. 

4.  After completing all indicated development, the AOJ must readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


